Citation Nr: 0126357	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-22 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a debt stemming from the concurrent payment of 
apportioned Department of Veterans Affairs (VA) disability 
compensation benefits and Chapter 35 Dependents' Educational 
Assistance was properly created.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  The claimant is the veteran's daughter.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision of the VA Regional Office 
(RO) in North Little Rock, Arkansas, which handles the 
disability compensation of the veteran's award.  The Board 
notes that the claimant initially filed her claim for Chapter 
35 Dependents' Education Assistance with the St. Louis RO; 
however, her claim was transferred to the Atlanta RO as this 
RO has jurisdiction over educational awards for students 
attending schools in the Southeast United States.


FINDINGS OF FACT

1.  In August 1994, the claimant, who turned eighteen in 
January 1992, was awarded an apportionment of her father's 
(the veteran) disability compensation benefits based upon her 
status as a dependent child due to her school attendance.

2.  The claimant filed an application for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 35 on 
October 23, 1997.  Basic eligibility for Chapter 35 benefits 
was established by a February 1998 rating decision.

3.   In December 1999, the claimant was awarded retroactive 
Chapter 35 Dependents' Educational Assistance benefits for 
the period from October 23, 1996 to December 20, 1996.

4.  As the claimant was not entitled to receive both 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 35, and an apportionment of the veteran's disability 
compensation benefits based upon her school attendance, the 
latter benefit was terminated retroactively effective October 
23, 1996.


CONCLUSION OF LAW

The termination of payment of apportioned benefits to the 
claimant effective October 23, 1996, which resulted in the 
creation of an overpayment, was proper.   38 U.S.C.A. §§ 5100 
et. seq., 5112(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.500, 3.503, 3.660, 3.707, 21.3203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts that she was unaware of the prohibition 
against her receipt of both an apportionment of the veteran's 
disability compensation benefits and Chapter 35 educational 
assistance benefits and that she was not informed by VA 
representatives at the Atlanta or St. Louis ROs that a 
retroactive award of Chapter 35 benefits would result in an 
overpayment of apportioned benefits.

A child who is eligible for educational assistance and who is 
also eligible for pension, compensation or dependency and 
indemnity compensation based on school attendance must elect 
whether he or she will receive educational assistance or 
pension, compensation or dependency and indemnity 
compensation.  The effective date of discontinuance of 
pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, will be the day 
preceding the beginning date of the child's educational 
assistance allowance.  38 C.F.R.§§ 3.503(a)(8), 3.707, 
21.3023 (2001).  
Overpayments created by the retroactive discontinuance of 
compensation benefits will be subject to recovery unless 
waived.  38 C.F.R. § 3.660 (2001).

The indebtedness at issue resulted from the claimant's 
receipt of both apportionment of the veteran's disability 
compensation benefits and Chapter 35 educational assistance 
benefits during the period beginning October 23, 1996 and 
ending December 20, 1996.  Evidence of record reveals that 
the claimant turned eighteen in January 1992.  In January 
1994, the claimant filed a claim for apportionment of the 
veteran's disability compensation as a dependent school child 
of the veteran.  In an August 1994 decision, the claimant was 
awarded an apportionment of the veteran's VA benefits based 
upon her school attendance.  Evidence of record consists of 
certifications of the claimant's school enrollments from 
August 1992 to December 1996.  In an October 1997 rating 
decision, the veteran was awarded total disability based on 
individual unemployability effective September 27, 1994, the 
date of his claim.  

Information of record indicates that the claimant applied for 
Dependent's Educational Assistance pursuant to the provisions 
of 38 U.S.C.A. Chapter 35.  A March 2000 letter from VA to 
the claimant indicates that the claimant filed an Application 
for Survivors' and Dependents' Educational Assistance, VA 
Form 22-5490 in 1997, for her law school attendance and 
requested a retroactive award date of September 27, 1994.  

The Board acknowledges the claimant's argument that VA 
representatives at the St. Louis and Atlanta RO neglected to 
inform her that award of retroactive educational assistance 
would result in an overpayment of apportionment benefits, and 
therefore, VA is solely at fault in the creation of the 
overpayment.  Sole administrative error connotes that the 
claimant neither had knowledge of, nor should have been aware 
of the erroneous award, and that her actions or her failure 
to act did not contribute to payment of the erroneous award.  
38 U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2001).  In other words, in order for the Board 
to determine that the overpayment was not properly created, 
it must be established that the action of the VA was the sole 
reason for the overpayment.

The Board notes that the application forms for Chapter 35 
Dependents Educational Assistance contain information 
regarding the prohibition against concurrent benefits.  The 
claimant was aware she was receiving apportioned benefits of 
the veteran's disability compensation as she had filed the 
claim for apportionment.  Thus, the claimant, upon filing her 
application for Chapter 35 educational assistance, was put on 
notice that she was not entitled to receive dual benefits.  
Moreover, in regard to what the claimant may have been led to 
believe regarding her entitlement to VA benefits, the United 
States Court of Appeals of Veterans Claims (Court) rejected a 
similar argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  
In that case, the Court found that a claimant may not be 
deemed to have entitlement to statutorily prescribed 
education benefits if he does not meet the statutory 
eligibility criteria established by Congress, regardless of 
whether the claimant claims entitlement to those benefits on 
the basis of his assertion that misleading or erroneous 
information was provided to him regarding education benefits.  
Harvey, 6 Vet. App. at 424.  Since the appellant had notice 
that she should not have received benefits under both 
programs, she bears some responsibility in the overpayment 
and it is not due solely to VA administrative error.

In the present case, the claimant received both an 
apportionment of the veteran's disability compensation 
benefits and Chapter 35 educational assistance benefits based 
on her school attendance from October 23, 1996 to December 
20, 1996.  The receipt of dual benefits for the same time 
period is prohibited.  See 38 C.F.R. § 21.3023(a) (2001).  
Under the facts presented in this case, the Board concludes 
that the resultant termination of the claimant's award of 
apportioned disability compensation benefits effective 
October 23, 1996, was proper and the overpayment was properly 
created.  

With respect to the issue addressed above, the Board finds 
that notwithstanding the recent amendments to 38 U.S.C. 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103 and 5103A, and implementing regulations 
published in August 2001, see 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)), no undue prejudice to the claimant is evident by 
the Board's disposition herein.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board is aware that the claimant's 
Chapter 35 educational folder was not of record; however, the 
relevant information pertaining to this file including 
decision letters, letters from the claimant, and the 
statement of the case are of record.  Additionally, the 
various letters including letters from the claimant contain 
information as to her claim.  For the reasons set forth 
above, the Board finds that there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of the benefits 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Frazen v. Brown, 9 Vet. App. 235, 238 (1996). 


ORDER

The creation of the overpayment as a result of the decision 
to terminate apportioned benefits to the claimant effective 
October 23, 1996 was proper.  The claim is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

